Citation Nr: 1232487	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  05-40 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability, to include as secondary to service-connected degenerative joint disease (DJD) of the knees. 

2.  Entitlement to an increased evaluation for DJD of the right knee, currently rated 20 percent disabling. 

3.  Entitlement to an increased evaluation for DJD of the left knee, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to March 1981. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions dated August 2004 and October 2007 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2004 rating decision denied the Veteran's claim of entitlement to service connection for a chronic low back disability (claimed as lumbar strain), to include as secondary to his service-connected DJD of his right and left knees.  The October 2007 rating decision denied his claims for increased ratings above the 20 percent evaluations currently assigned to each knee for DJD.  In July 2008, March 2009, October 2009, and October 2010, the Board remanded the claims for additional development. 

In October 2010, the Board remanded these claims, in part, to afford the Veteran a hearing at the RO.  However, in a statement dated in December 2011, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT

1.  Prior to service, the Veteran is shown to have had a back disorder; the Veteran's preexisting back disorder did not undergo an increase in severity during service; a back condition was not caused or aggravated by a service-connected disability.  

2.  The Veteran's service-connected degenerative joint disease, right knee, is shown to have been productive of complaints that include pain, stiffness, and swelling, but not flexion limited to 15 degrees or extension limited to 20 degrees, and no instability or ankylosis. 

3.  The Veteran's service-connected degenerative joint disease, left knee, is shown to have been productive of complaints that include pain, stiffness, and swelling, but not flexion limited to 15 degrees or extension limited to 20 degrees, and no instability or ankylosis.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not was not incurred in, or aggravated by, service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for a rating in excess of 20 percent for service-connected degenerative joint disease, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2011). 

3.  The criteria for a rating in excess of 20 percent for service-connected degenerative joint disease, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The issue is whether the Veteran has a chronic low back disability that was caused by his service, or, in the alternative, that was caused or aggravated by a service-connected disability.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. § 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011).    

In October 2003, the Veteran filed his claim.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United States Court of Appeals for Veterans Claims' (Court) decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  
 
The Veteran's service treatment reports include an entrance examination report, dated in November 1979, which shows that the Veteran was noted to have minimal mid-lumbar right scoliosis NCD (not considered disabling), and that he claimed some discomfort.  An associated X-ray report for the back notes complaints of back pain since 1977, especially on bending.  The report contains a finding of very minimal mid-lumbar scoliosis convex to the right.  In an associated "report of medical history," the Veteran indicated a history of recurrent back pain.  This report notes back pain on bending over since 1977.  A June 1980 report shows treatment for complaints of persistent back pain since 1978, with a history of three treatments in sick call.  The report shows that the Veteran reported that his original episode of LBP (low back pain) was two years before while lifting boxes at work on a loading dock, and that there was pain with all activities, and at night.  X-rays and DTR's (deep tendon reflexes) were normal.  On examination, there was pain on all maneuvers, but full mobility.  The assessment noted a psychophysiological etiology, with no organic pathology.  He was noted to be fit for full duty.  An October 1980 report indicates that the Veteran was examined by two different examiners.  He was first noted to have complaints of back pain, radiating downward, and constant sharp pain, for one week.  On examination, ROM (range of motion) was limited by pain which was observed in all positions.  The relevant assessment was low back pain of unknown etiology.  Upon being seen by a second examiner, he was noted to have a range of motion that was WNL (within normal limits).  The relevant assessment was back pain with normal PE (physical examination).  The Veteran's separation examination report, dated in March 1981, shows that his spine was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1981 and 2011.

A VA progress note, dated in January 1996, show that the Veteran sought treatment for a two-week history of back pain after he fell on his back while shoveling snow.  The diagnosis was musculoskeletal pain, lower back.  Thereafter, he was treated for back pain on several other occasions between February and June of 1996.  A May 1996 X-ray report contains an impression of "unremarkable lumbosacral spine."  The next relevant VA progress note is dated about seven years later, in October 2003.  This report shows that the Veteran complained of back pain.  The assessment was low back pain.  A February 2004 report notes complaints of bilateral knee pain, locking, and giving way.  A June 2006 report shows complaints of right knee pain, and giving way, after playing basketball.  

A VA spine examination report, dated in June 2004, shows that the Veteran reported a history of back pain following a 1998 motor vehicle accident (MVA).  The examiner indicated that the Veteran's claims file had been reviewed, and that there was a history of back pain predating this MVA by several years.  On examination, posture was normal and gait was without difficulty or pain.  There was no callosity, or unusual shoe-wear pattern.  Motor examination revealed no evidence of atrophy.  There was good tone and good strength in the bilateral lower extremities.  The impression was "Lumbar strain which is at least as likely as not related to his bilateral knee pain causing undue stress on his back and in addition his weight of 307 pounds may be [the] partial cause of his back strain."  An associated X-ray report contains an impression of incomplete lumbar spine, and indicates that a repeat study should be obtained.  

In June 2004, the RO noted that the Veteran had a history of post-service trauma to the spine, and requested a supplemental opinion.  

In a supplemental opinion, written by F.I., M.D., dated in July 2004, Dr. F.I. stated that the Veteran has had two and possibly three injuries to his lower back since leaving the service, and that "[T]here is no evidence whatsoever based on physical examination or review of the records that his knee problem is in any way throwing the lower back out of balance, etc.  Therefore, there is no evidence whatsoever to support this veteran's claim that his current back problems are the result of the knee condition."  

A VA examination report, dated in September 2007, shows that Dr. F.I. examined the Veteran's knees.  The Veteran reported having constant knee pain of equal intensity, and that both knees had swelling and gave out.  On examination , the Veteran did not favor one knee over the other, and he had a "basically normal gait."  There was no relevant diagnosis.  

In July 2008, the Board remanded these claims.  The Board stated, in relevant part, that there was no indication that the July 2004 supplemental opinion was based on a review of the Veteran's claims file.  The Board directed that the Veteran be afforded another examination, and that an etiological opinion be obtained as to whether the Veteran's back condition clearly and unmistakably pre-existed his service, and, if so, whether it clearly and unmistakably had not been aggravated by his service beyond its normal progression.  An opinion was also requested as to whether it was at least as likely as not that the Veteran's back condition was "secondary" to his service-connected bilateral knee disabilities.  The Board notes that, inasmuch as the Veteran was noted to have a back condition upon entrance into service, the "clearly and unmistakable" standard is not, in fact, for application.  VAOPGCPREC 3-2003.   

A VA examination report, dated in August 2008, shows that Dr. F.I. examined the Veteran's back, and indicated that the Veteran's claims file had been reviewed.  The Veteran claimed to have injured his back during road marches during basic training, with persistent back pain following separation from service.  On examination, the pelvis was level, and there was no list or scoliosis, abdominal spasm, or tenderness.  X-rays of the spine were noted to show narrowing at the lumbosacral interspace.  Heel and toe gait were intact.  The diagnosis was degenerative disc disease of the lumbar spine.  Dr. F.I. essentially noted that there were some discrepancies between the Veteran's reported history and the claims file.  He stated that the service medical records showed complaints of back problems prior to service, and within 13 days of service (in June 1980).  He noted that there was no history of inservice back trauma, and that there is no evidence that the Veteran's pre-existing back condition was in any way aggravated by his military service beyond its normal progression.  He concluded that there was clear and unmistakable evidence that a back disability existed prior to active duty service, and that there was clear and unmistakable evidence that his back disability was not aggravated during service beyond its normal progression.  He further concluded that since his back condition pre-existed his service, and since his knee condition arose during service, that his back condition could not be secondary to his service-connected knee problem.  

In March 2009, the Board remanded these claims.  The Board essentially stated that the August 2008 examination report did not contain the requested opinion as to whether the Veteran's back condition had been aggravated by his service-connected bilateral knee disabilities, and that the examiner had not discussed VA outpatient treatment reports dated in 1996 and 2003, as requested.  The Board therefore directed that a supplemental opinion be obtained, if possible, from Dr. F.I.

A VA supplemental opinion, dated in May 2009, shows that Dr. F.I. again stated that the Veteran's back condition pre-existed his service, that "there is no way that the back condition can be secondary to the knee condition since it came before the knee problem."  He added, "The bottom line is that this gentleman's back condition is totally unrelated to any knee problem, which occurred while he was on active duty.  He had a bad back when he went into the service and the symptoms of the bad back flared up while he was on active duty.  The knee problem came later."  

In October 2009, the Board remanded these claims.  The Board essentially stated that the May 2009 supplemental opinion was inadequate because it did not discuss whether or not the Veteran's back condition had been aggravated by his service-connected bilateral knee disabilities.  The Board therefore directed that a supplemental opinion be obtained, if possible, from Dr. F.I., which addressed the secondary service-connection aggravation issue.  

A VA supplemental opinion, dated in April 2010, shows that Dr. F.I. summarized the Veteran's service treatment reports, and essentially stated that the Veteran had back symptoms that pre-existed his service, that his back symptoms persisted while on active duty until his knees got bad, that once his knees became symptomatic he no longer complained of problems with his lower back, which precluded any connection between the Veteran's back and his knees.  He stated that the Veteran's back condition was "in no way affected by the knee condition," and that he had a "very strong feeling" and that "there really is not any organic explanation" for either of the Veteran's knee problems or back problems, and that his back condition was not in any way affected by his service.    

In October 2010, the Board remanded these claims.  The Board essentially stated that the April 2010 supplemental opinion was inadequate because it did not discuss whether or not the Veteran's back condition had been aggravated by his service-connected bilateral knee disabilities.  The Board therefore directed that a supplemental opinion be obtained, if possible, from Dr. F.I., which addressed the secondary service-connection aggravation issue.

A VA examination report, dated in February 2011, shows that Dr. F.I. stated that the Veteran's claims file had been reviewed.  The Veteran complained of constant back soreness, aggravated by bending, stooping, lifting, and walking more than two miles.  He also reported constant bilateral knee pain, and that his knees buckled, had swelling, and gave out.  He stated that his symptoms were equal between the knees.  He was noted to be using bilateral knee braces, and a cane in his right hand.  He denied numbness or weakness in his lower extremities.  On examination, he was obese with a slow, halting gait.  He stood with his pelvis level.  There was no list or scoliosis.  There was no spasm or tenderness.  Heel and toe gait were normal.  Sensation was intact, and a motor examination was within normal limits.  Bilaterally, the knees had extension to 0 degrees, and flexion to 110 degrees, repeatedly, with no pain on motion.  The ligaments were stable.  The impressions were chronic back strain, and bilateral knee strain.  Dr. F.I. stated that it was documented that the Veteran had back pain symptoms prior to service, and that "there is absolutely nothing in the active duty medical records to imply that his knee condition in any way affected the lower back problem."  Dr. F.I. stated:

I have concentrated in the past in trying to prove that the knee condition did not affect the back problem either when he was in the service or since he has been out of the service and I am going to stick by that contention.  The Veteran was asked today specifically if one knee was worse than the other and he states that the knee symptoms are of equal intensity between the right and the left.  The Veteran has had X-rays of both his knees and they both are interpreted as showing "mild osteoarthritis."  The Veteran had an examination by Dr. [K.J.], August 22, 2009.  In the history, it states that "feels they hurt equally."   This was in reference to the knee problem.  The physical examination by Dr. [K.J.] showed almost an identical range of motion and almost identical physical findings between the 2 knees.  What I am driving at is, if one lower extremity was more symptomatic that the other you might have an argument for saying, well the Veteran's back has been stressed because he lurches to this side or he limps on that side or this leg is longer or shorter than the other or whatever.  This is not the case.  This gentleman's lower extremities are totally symmetrical in function and in symptoms.  He does not favor one leg over the other and there is nothing in the lower extremities that is going to put an undue strain or stress in the lower back.  

In conclusion, it is the opinion of this examiner that this gentleman's present low back problem is totally unrelated to the bilateral knee condition.

The Board finds that the claim must be denied.  The Veteran's service treatment reports include a November 1979 entrance examination report which shows that upon entrance into service, he was noted to have scoliosis, and that scoliosis was confirmed by X-ray.  Scoliosis is "a lateral curvature of the spine."  Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).  At that time, he also reported a two-year history of back pain.  A back disorder was therefore "noted" upon entrance to service.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994).  See also August 2008 VA examination report (finding that there was clear and unmistakable evidence that a back disability existed prior to active duty service); Miller v. West, 11 Vet. App. 345, 348 (1998) (determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  
 
In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Here, the evidence is insufficient to show aggravation of the Veteran's preexisting back condition during service.  The Veteran was treated for low back pain on several occasions in June 1980, with an assessment noting a psychophysiological etiology, with no organic pathology.  He received additional treatment on one occasion in October 1980, with assessments of low back pain of unknown etiology, followed by an assessment of back pain with normal physical examination.  There is no record of treatment for back symptoms for the remainder of service, a period of about five months.  The Veteran's March 1981 separation examination report shows that his spine was clinically evaluated as normal.  

As for the post-service medical evidence, the earliest medical evidence of treatment for back pain is dated in 1996.  This is about 15 years after separation from service.  The next relevant VA progress note is dated about seven years later, in October 2003, and it shows that the Veteran complained of back pain.  The assessment was low back pain.  The evidence also shows that the Veteran had two post-service episodes of back trauma.  Specifically, he reported a history of back pain after he fell on his back while shoveling snow in 1996, and he reported a history of back pain following a 1998 MVA in a June 2004 VA examination report.  The Board further finds that the August 2008 VA examination report is highly probative evidence which shows that the Veteran's pre-existing back condition was not aggravated by his service.  Specifically, Dr. F.I. concluded that there was clear and unmistakable evidence that his back disability was not aggravated during service beyond its normal progression (as previously noted, the clear and unmistakable standard is not for application, rather the less-stringent "preponderance of the evidence" standard is applicable).  This opinion is shown to have been based on a review of the Veteran's claims file, as well as a physical examination, and the examiner's conclusion is accompanied by a sufficient explanation.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In summary, there is no competent evidence to show that the Veteran has a back disorder that is related to his service, and the Board finds that the preponderance of the evidence shows that the Veteran had a pre-existing low back condition that was not permanently aggravated beyond its natural progression during service.  Accordingly, the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.306.   

The Veteran has also asserted that his back condition was caused or aggravated by his service-connected bilateral knee disabilities.  However, this aspect of the claim must also be denied.  The Veteran is shown to have had a back condition that pre-existed his service.  In addition, Dr. F.I. has repeatedly concluded that the Veteran's service-connected knee disabilities did not cause his back condition.  See opinions, dated in August 2008, May 2009, and April 2010.  With regard to aggravation of a back condition by the Veteran's service-connected knee disabilities, in February 2011, Dr. F.I. discussed this theory at length, noting that the Veteran's lower extremities "are totally symmetrical in function and in symptoms," and that "he does not favor one leg over the other and there is nothing in the lower extremities that is going to put an undue strain or stress in the lower back."  He concluded that the Veteran's low back problem "is totally unrelated to the bilateral knee condition."  This opinion is afforded great probative value, as it is shown to have been based on a review of the claims file, and it is accompanied by a sufficient explanation.  Prejean; Nieves-Rodriguez.  The Board further notes that Dr. F.I.'s rationale, that the Veteran's knees have been productive of essentially equal symptomatology such that one leg has not been favored over another, and no undue stress has been put upon the spine, appears to be in accord with historical findings.  See e.g., September 2007 VA examination report.  The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the June 2004 opinion in the VA examination report.  However, this opinion attributes the Veteran's back strain, in part, to his weight of 307 pounds (a condition for which service connection is not in effect), and it contains little in the way of explanation; it merely states that bilateral knee pain was causing "undue stress on his back."  In fact, there were no findings of an altered gait at that time, nor did the record contain findings of an altered gait in the past to support such a conclusion.  In addition, it is less probative than Dr. F.I.'s February 2011 opinion as it is far less current, and as it was not based on a review of a great deal of medical evidence that was added to the claims file after June 2004.  Therefore, this evidence is afforded little probative value, and it does not warrant a grant of the claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, it is insufficiently probative to warrant a grant of the claim.   

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that a back condition was caused or aggravated by service that ended in 1981, or caused or aggravated by a service-connected disability.  The Veteran is presumed to be competent to report his back symptoms.  Layno.  However, in this case, when the Veteran's service treatment records and his post-service medical records are considered, the Board finds that the medical evidence shows that he has a back condition that pre-existed his service, and that was not aggravated by his service, and that he does not have a back condition that was caused or aggravated by a service-connected disability, and that this evidence outweighs the Veteran's statements.    


II.  Increased Ratings - Bilateral Knees

The Veteran asserts that he is entitled to higher ratings for his service-connected bilateral knee disabilities.  

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

In July 1981, the RO granted service connection for chronic left knee strain, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).  

In October 2003, the Veteran filed claims for service connection for a right knee disorder, and an increased rating for his left knee disability.  In June 2004, the RO granted service connection for right knee degenerative joint disease as secondary to service-connected left knee disability, see 38 C.F.R. § 3.310, evaluated as 20 percent disabling, and granted the Veteran's increased rating claim for his left knee, to the extent that it assigned a 20 percent evaluation.  There was no appeal, and the RO's decision became final.  38 U.S.C.A. § 7105(c).

In August 2007, the Veteran filed claims for increased ratings for his bilateral knee disabilities.  In October 2007, the RO denied the claims.  The Veteran has appealed.

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports show that he was treated for left knee symptoms on a number of occasions, and that he was diagnosed with chondromalacia.  As for the post-service evidence, a July 1981 VA examination report contained diagnoses that included left knee strain.  A December 1982 VA examination report contained diagnoses noting antero-lateral rotator instability, torn anterior cruciate ligament, and chronic strain with laxity of tibial collateral and fibular collateral ligaments (all left knee).  A May 1984 VA examination report noted bilateral chondromalacia, with locking episodes presumably due to subluxations.  A June 2004 VA examination report contained a diagnosis of bilateral degenerative arthritis of the knees.  

The Veteran's right and left knee disabilities have each been evaluated as 20 percent disabling.  

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable evaluation is warranted where knee flexion is limited to 60 degrees.  A 10 percent evaluation is provided for flexion limited to 45 degrees; a 20 percent evaluation for flexion limited to 30 degrees and a 30 percent evaluation is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a , DC 5261, a noncompensable evaluation is warranted where knee extension is limited to 5 degrees; a 10 percent evaluation for extension limited to 10 degrees; a 20 percent evaluation for extension limited to 15 degrees; and a 30 percent evaluation for knee extension limited to 20 degrees.

Normal knee range of motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The relevant time period is from August 2006 (i.e., one year prior to the date of receipt of the claim) to the present.  See 38 C.F.R. § 3.400(o)(2) (2011).  

The relevant post-service medical evidence consists of VA reports.  The only recorded ranges of motion during the time period in issue are as follows: a VA examination report, dated in September 2007, shows that the Veteran's knees had extension to 0 degrees, and flexion to 110 degrees (bilaterally).  A VA examination report, dated in August 2009, shows that the Veteran's left knee had extension to 0 degrees, and flexion to 118 degrees, and that his right knee had extension to 0 degrees, and flexion to 115 degrees.  A VA examination report, dated in February 2011, shows that the Veteran's knees had extension to 0 degrees, and flexion to 110 degrees (bilaterally).

The Board finds that a rating in excess of 20 percent under DCs 5260 or 5261 is not warranted.  There is no evidence to show that either of the Veteran's knees has flexion limited to 15 degrees, or extension limited to 20 degrees.  In fact, the criteria for even a compensable rating under DCs 5260 and 5261 are not shown to have been met.  Accordingly, the Board finds that the criteria for a rating in excess of 20 percent under DCs 5260 or DC 5261 have not been met. 

With regard to DC's 5260 and 5261, a higher evaluation is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-98.  In this case, the Veteran is not shown to have a limitation of motion for even a compensable rating under either DC 5260 or DC 5261, and it therefore appears that the basis of the RO's 20 percent ratings in June 2004 was functional loss.  However, the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support a higher rating on the basis of functional loss due to pain.  In this regard, VA X-rays, dated between June 2007 and September 2009, contain impressions of mild osteoarthritis (bilaterally), mild degenerative changes (bilaterally), and mild degenerative joint disease (bilaterally).  The September 2007 VA examination report shows that the Veteran complained of pain upon prolonged standing and walking.  On examination, both knees could be flexed repeatedly without increased pain.  The Veteran denied fatigue, weakness, and lack of endurance.  The August 2008 VA examination report shows that the Veteran stated that he used a cane in his right hand for his left knee problems.  On examination, heel and toe gait were intact.  Deep tendon reflexes were 2+ overall.  The August 2009 VA examination report shows that the Veteran complained of a constant dull ache in his knees, and that they hurt equally.  He walked with a cane in the right hand and appeared to favor the right knee.  The report notes the following: there was no deformity, giving way, instability, weakness, or incoordination, or episodes of dislocation or subluxation, or locking.  There was pain, stiffness, and decreased speed of joint motion.  There were no flare-ups, or incapacitating episodes of arthritis.  He was able to stand for 15 to 30 minutes, and to walk one to three miles.  Gait was antalgic.  There was no other evidence of abnormal weight bearing.  There was no grinding, instability, or patellar or meniscus abnormality.  There was crepitation.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  There was no ankylosis.  Effects on usual occupation were significant, in the form of decreased mobility, problems with lifting and carrying, and pain.  Effects on usual daily activities were "none" (grooming, toileting, feeding), "mild" (dressing, bathing, shopping), and "moderate" (traveling, recreation, sports, exercise, chores, driving).  The February 2011 VA examination report shows that the Veteran reported that he wore knee braces bilaterally on a full-time basis.  The report notes he used a cane in his right hand.  He complained of constant knee pain, aggravated by standing and walking, and using stairs, as well as functional impairment with flare-ups, with swelling, bucking, and giving out.  He stated that his symptoms were equal between his knees.  On examination, heel and toe gait was normal.  Sensation was intact, and a motor examination was within normal limits.  The ligaments were stable.  

In summary, even taking into account the complaints of pain and the evidence of arthritis, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, neurological impairment or incoordination, and the Board finds that, when the ranges of motion in the bilateral knees are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in either of the knees more nearly approximates the criteria for a rating in excess of 20 percent under either DC 5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

As for the possibility of a higher rating under another diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), a rating in excess of 20 percent is not warranted under 38 C.F.R. § 4.71a, DC 5256.  Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.  However, in this case, there is no evidence of ankylosis of either knee.  

The Board notes that separate ratings under 38 C.F.R. § 4.71a, DC 5260 and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  In this case, however, as set forth above, none of the medical evidence shows that the Veteran's has flexion or extension for either knee that is limited to the extent necessary to meet the criteria for a separate compensable rating.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Additionally, to assign two, separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  Accordingly, the claims must be denied. 

The VA General Counsel  has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  However, the medical evidence shows that the Veteran has repeatedly been found not to have instability.  See e.g., VA examination reports, dated in September 2007, August 2009, February 2011.  As the medical evidence shows that the Veteran does not have any knee instability, the Board has determined that the evidence is insufficient to show that a separate rating is warranted for instability of either knee.  Given the foregoing, the Board finds that the evidence is insufficient to show recurrent subluxation or lateral instability of either knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995); do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996). 

In deciding the Veteran's increased rating claims, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that an increased evaluation or evaluations is warranted.   


III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2003, and January 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  

In October 2010, the Board remanded these claims.  The Board directed that the Veteran be afforded the opportunity for a hearing at the RO; however, in December 2011, he withdrew his request for a hearing.  The Board also directed that a supplemental etiological opinion be obtained with regard to aggravation under 38 C.F.R. § 3.310.  In February 2011, an etiological opinion was obtained that conformed to the Board's request.  In this regard, the Board has considered that the precise wording in its remand was not used by Dr. F.I., however, Dr. F.I.'s discussion and conclusions are sufficiently clear and responsive to the Board's remand.  The Board has also considered the Veteran's representative's arguments that Dr. F.I. "ignored" the June 2004 opinion, and evidence of an antalgic gait, and other findings, from the August 2009 VA examination report, and that he had an "adversarial relationship" with the Veteran, such that another opinion is warranted.  With regard to the medical evidence, while there are some indications an antalgic gait or the presence of other unilateral knee symptoms at certain points in time, a review of the claims file shows that the Veteran repeatedly stated that his knee symptoms were equal, and that there are a number of findings indicating that his gait was unremarkable.  See e.g., VA examination reports, dated in June 2004, September 2007, August 2009, February 2011.  The Board is therefore unable to find a material error in the February 2011 opinion.  To the extent that the Veteran's representative alleges that Dr. F.I. had developed an "adversarial relationship" with the Veteran, this allegation appears to be based on a disagreement with Dr. F.I.'s interpretation of the evidence and his conclusions, and the fact that this case involves multiple remands.  However, the Board is unable to find any evidence of bias.  Therefore, these arguments do not provide a basis for additional development.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (indicating the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


